DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	The Amendment filed 6/10/22 has been accepted and entered.  Accordingly, Claims 1-3, 8-10 have been amended. Applicants Arguments with respect to independent claims 1, 3, 8 and 10, in conjunction with amendments “…starting a timer in a case where the at least one operator-defined access category definitions are included in the REGISTRATION ACCEPT message, receiving, from the UE, the REGISTRATION COMPLETE message indicating acknowledge reception of the at least one operator-defined access category definitions, and stopping the timer upon receiving a REGISTRATION COMPLETE message, wherein the operator-defined access category definitions includes OS id + OS App id” has been fully considered and are persuasive.  Therefore the rejections of claims 1-14 has been withdrawn.  

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks along with the amendments filed “…starting a timer in a case where the at least one operator-defined access category definitions are included in the REGISTRATION ACCEPT message, receiving, from the UE, the REGISTRATION COMPLETE message indicating acknowledge reception of the at least one operator-defined access category definitions, and stopping the timer upon receiving a REGISTRATION COMPLETE message, wherein the operator-defined access category definitions includes OS id + OS App id” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Shu et al US (20210076444) teaches a session management method performed by a session management network element includes receiving a first request message, where the first request message is used to request to establish a first session for a terminal, determining to establish the first session as an always-on session, where the always-on session is a session for which user-plane resources are activated when the terminal is transitioned from an idle mode to a connected mode, and sending a first response message to the terminal, where the first response message is used to indicate that the session management network element accepts to establish the first session, the first response message comprises first indication information, and the first indication information is used to indicate that the first session is an always-on session.
Chaponniere et al US (20180324060) teaches enabling new radio (NR) cellular quality of service (QoS) for non-internet protocol (IP) data sessions. In a particular aspect of the disclosure, a non-IP based protocol data unit (PDU) session is established, and a packet filter is selected based on at least one aspect of a data packet formatted in a non-IP format associated with the non-IP PDU session. A transmission of the data packet is then filtered according to the packet filter.
Shan et al US (20190174449) teaches a user equipment (UE) provides a list of configured LADN DNNs in a registration request message during a registration procedure. An Access and Mobility Management Function (AMF) determines LADN information for the UE by looking into configured LADN DNNs in the AMF and/or retrieved LADN authorization/subscription information. The LADN information includes a list of LADN DNNs and corresponding LADN service area(s) that the UE can use, including LADN DNNs that the UE can use in a current registration area. The AMF sends the LADN information to the UE in a registration accept message. Other embodiments may be described and/or claimed.
None of these references taken alone or in any reasonable combination teach the claims as amended in conjunction with the other limitations recited in the claims and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478